Citation Nr: 1740677	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1944 to May 1946 to include service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2016, when it was remanded for further development, to include obtaining an additional VA opinion and, if necessary, an examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the March 2016 remand instructed the AOJ to refer the matter of entitlement to an extaschedular disability rating for left knee disability with insomnia to the Director of Compensation for consideration and review.  This directive was not followed.  However, the AOJ instead separated the issue of insomnia from the left knee disability and awarded a 10 percent disability rating as a separate disability associated with the post-operative residuals of the left knee.  (See Rating Decision, received 04/11/2017, p. 1.)  In light of the assignment of the separate compensable disability rating for the unusual symptom of insomnia associated with the left knee disability, the Board finds that there was substantial compliance with spirit of the March 2016 remand directives and referral to the Director of Compensation Services is not required.    Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, at present the symptoms that gave rise to the question of extraschedular consideration are now contemplated by the assigned ratings under the schedule.

In April 2017, prior to this matter being recertified to the Board, the Veteran filed an additional VA Form 9 requesting a Video Hearing.  The Board notes that the Veteran provided testimony before the undersigned at a Video Hearing in December 2015.  While there is no specific provision that precludes him from requesting another hearing, the Board notes that the Veteran and his attorney have expressly stated that this case should be expedited or advanced on the docket because of the Veteran's advanced age.  (See Third Party Correspondence, received 08/31/2015, p. 2; Third Party Correspondence, received 10/25/2016, p. 2; Third Party Correspondence, received 02/07/2017, p. 2; Third Party Correspondence, received 07/20/2017, p. 2.)  A remand at this stage for an additional hearing, in a case where testimony has already been presented before the undersigned would only serve to delay a decision on the Veteran's claims.  To the extent that he may have additional evidence to provide or additional arguments to make, his representative and his attorney have had the opportunity to furnish those to the Board.  In light of the Veteran's advanced age and declining health, the Board finds that it is in his best interest that a decision be issued, to the fullest extent possible, without additional delay.  It is further added that, in light of the fully favorable dispositions herein, the Veteran has not been prejudiced by not being afforded an additional hearing.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's low back disability was caused by his service-connected left knee disability.

2. The evidence is at least in equipoise as to whether the Veteran's right knee disability was caused by his service-connected left knee disability.




CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine spondylosis have been met.

2. The criteria for service connection for right knee osteoarthritis have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

In April 2015, the Veteran underwent a VA examination of his back.  (See C&P Exam, received 04/22/2015, p. 1.)  The examiner noted that the Veteran had been diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and lumbosacral spondylosis.  (p. 2.)  He provided a history of developing low back pain while playing in a swimming pool with his grandchildren in 1978.  He underwent surgery within the month for two fragmented discs; while he improved as a result of surgery, he had since developed degenerative arthritic changes.  He reported that he had problems walking more than one or two blocks, as well as problems with prolonged standing or bending, or heavy lifting.  On physical examination, the Veteran had limitation of motion, including flexion limited to 70 degrees, and combined range of motion limited to 180 degrees.  (p. 3.)  He exhibited evidence of pain with forward flexion, right lateral flexion, and right lateral rotation.  There was no additional limitation of motion after repetitive testing.  Testing for muscle strength, deep tendon reflexes, sensation, and straight leg raising were all normal.  The Veteran reported occasional use of a cane for his back problems and his knee problems.  X-rays taken in March 2015 confirmed the presence of arthritis.  (pp. 7-8.)  

The April 2015 VA examination also included an examination of the right knee; the examiner noted diagnoses of left knee meniscal tear in 1962 and osteoarthritis of both knees.  (See C&P Exam, received 04/22/2015, p. 10.)  The Veteran reported that he had developed osteoarthritis in the right knee about 3 years before.  He had undergone a meniscectomy of the left knee in 1968 and developed degenerative arthritis of that knee which had progressed and become more painful recently.  The Veteran reported that he had pain in his left knee when walking more than one or two blocks and therefore he usually stopped walking before the pain in his right knee set in.  On physical examination, the Veteran's range of motion in in his right knee was normal, with no evidence of painful motion on examination.  (p. 11.)  There was no tenderness to palpation, but there was evidence of crepitus.  The examiner noted normal muscle strength, with no history of recurrent subluxation or lateral instability.  (pp. 14-15)  The Veteran stated that he occasionally used a cane for walking because of his low back and bilateral knee problems.  (p. 18.)  X-rays showed minor degenerative changes and osteoporosis in the right knee.  (p. 19.)  

The VA examiner offered the opinion that the Veteran's back disability and his right knee disability were less likely than not the result of his left knee disability.  (p. 22.)  Specifically, the examiner noted that the Veteran's left knee disability "has caused a significant decrease in" the Veteran's level of activity which in turn resulted in "decreased activity/stress (not increased)" being applied to the low back and to the right knee.  Therefore, neither the Veteran's low back disability nor his right knee disability was secondary to the left knee disability nor were either disability aggravated by the left knee disability.

At the Board hearing in December 2015, the Veteran testified that he believed both his back and his right knee pain had begun about five years prior.  (See Hearing Testimony, received 12/10/2015, pp. 4-5, 14-15.)  He testified that he had an abnormal gait, walking "like a guy that's drunk," bobbing and weaving, especially if he was on unlevel ground.  (p. 15.)  He did not recall having a limp prior to the onset of his right knee pain.  (p. 16.)  He acknowledged having back surgery in the 1970s for fragmented discs that were pressing on his sciatic nerve, but stated that was not connected to his current back problems.  (p. 17.)  The surgeon at that time reportedly told him he had been given "a brand new back," and that his back was really good for a long time, but that was 40 years earlier.  (p. 18.)  He had obtained a positive nexus opinion from his physician linking his right knee pain and his low back pain to his service-connected left knee, but acknowledged that it lacked a supporting rationale.  (pp. 20, 21.)  The Veteran's representative took issue with the rationale for the opinion of the April 2015 VA examiner, stating that while the Veteran might have reduced activity as a result of his left knee disability, the reality was that his gait was affected, sometimes to the point that he needed to use a cane for assistance.  (pp. 25-26.)  

The Veteran submitted a brief statement from his private physician in December 2015.  (See Third Party Correspondence, received 12/14/15, p. 1)  The provider stated that the Veteran's back disability and right knee disability were more than likely secondary to the service-connected left knee disability.  

In January 2016, the Veteran submitted an updated opinion from his private physician, which included a statement of rationale.  (See Third Party Correspondence, received 01/07/2016, p. 1.)  The provider stated that the Veteran's worsening right knee pain was due to use and to favoring the right leg in view of his left knee discomfort.

An additional opinion was received in January 2016 from another private physician.  (See Third Party Correspondence, received 01/28/2016, p. 1.)  The provider stated that the Veteran's severe osteoarthritis of the left knee was aggravating his low back and his right knee, and that these disabilities were therefore more than likely secondary to the left knee disability.

In October 2016, the Veteran submitted another opinion from a private physician regarding his right knee.  (See Medical Treatment, Non-Government, received 10/24/2016, p. 3.)  The provider stated that he had been treating the Veteran for many years.  "Due to the fact that he has had severe intractable left knee pain he has been favoring his left knee.  As a result of this, his right knee has not resulted in severe pain."

At the March 2017 VA examination, the VA examiner noted diagnoses of a meniscal tear in the left knee and osteoarthritis in both knees.  (See C&P Exam, received 03/01/2017, p. 1.)  The examiner noted the Veteran's history with respect to his service-connected left knee disability and the development of osteoarthritis in the right knee three or four years prior.  He reported that the pain in the right knee was not as severe as in the left knee and noted that he took pain relievers for both knees and his back and it was helpful.  He stated that he experienced pain flare-ups in both knees, with the left knee being more severe, which were usually the result of walking.  He was only able to walk for short distances because of knee pain and was unable to dance for more than a few minutes at a time.  He had problems with prolonged standing and avoided bending or lifting heavy items because of his knee and back pain.  On physical examination, the Veteran's right knee range of motion was limited to 130 degrees of flexion as a result of pain.  (p. 3.)  He had pain on passive range of motion testing and when tested in a non-weight-bearing setting.  He also exhibited a mild generalized tenderness in both knees.  The examiner noted that the Veteran experienced functional impairments including less movement than normal, disturbance of locomotion, and interference with standing.  (p. 6.)  There was no evidence of loss of muscle strength, no ankylosis, no atrophy, and no history of subluxation or lateral instability.   The Veteran did report a history of recurrent effusion, more frequent on the left side, but occurring occasionally on the right knee.  (p. 8.)  X-rays from March 2015 had shown the presence of minor degenerative changes in his right knee as well as osteoporosis.  

The VA examiner also provided an addendum opinion in compliance with the Board's remand directives.  (See C&P Exam, received 03/01/2017, pp. 1-2.)  The examiner reiterated his opinion that the Veteran's low back disability was less likely than not (a less than 50 percent possibility) proximately due to or the result of the Veteran's service-connected left knee disability.  The examiner also offered the opinion that the Veteran's right knee disability was less likely than not (less than a 50 percent probability) caused by his left knee disability.  (See C&P Exam, received 03/01/2017, p. 2.)  The examiner noted that the Veteran had walked short distances with a fairly good gait pattern, without use of a cane or other aid, during the examination, despite being 91 years old and having multiple medical conditions including diabetes, bilateral knee disabilities, peripheral vascular disease, and a low back disability.  The examiner further stated that the Veteran had engaged in much less activity as a result of the worsening left knee disability than he would have previously done, which therefore resulted in less stress being placed on the low back and the right knee.  As a result, the low back disability and the right knee disability would have progressed less rapidly than they otherwise would have.  For these reasons, the examiner felt that the Veteran's low back disability and his right knee disability were unlikely to be secondary to or to have been aggravated by the left knee disability.

A statement from the Veteran's private physician, received in April 2017, noted the diagnoses of spondylosis in the lumbar spine and primary osteoarthritis of the right knee.  (See Medical Treatment Private, received 04/13/2017, p. 3.)  The provider stated that the Veteran's main problem was that his left knee disability was causing degenerative changes in the lumbar spine and the right knee which caused him to place undue stress on the right knee and resulted in him not "ambulating optimally."

In May 2017, the Veteran submitted an Independent Medical Opinion with respect to both his back disability claim and his right knee disability claim.  (See Medical Treatment Non-Government received 05/15/2017, pp. 3-5.)  The provider noted that the Veteran had current diagnoses of spondylosis of the lumbar spine and right knee osteoarthritis, both of which had been attributed by his treating physicians to his chronic left knee severe osteoarthritis.  The provider cited a study of the mechanics of locomotion with osteoarthritis in the knee, hip, or ankle, which showed that the resulting slower, altered gait actually required increased activation of muscle groups and stress on the body.  In addition, there was evidence that knee disease had an adverse effect on the incidence and severity of degenerative diseases of the spine, with likelihood several times greater of malalignment of the spine for those with knee osteoarthritis.  Similarly, studies had shown that surgery on one knee was predictive of surgery on the other knee, even if the other knee was asymptomatic at the time of the original surgery.  Therefore, the provider offered the opinion that the Veteran's severe and long-standing left knee osteoarthritis was at least a likely as not the cause of his low back disability and of his right knee disability.

Based on all of the evidence of record, to include that set forth above, the Board finds that service connection is warranted for both lumbar spine spondylosis and right knee osteoarthritis.  Specifically, the evidence with regard to these disabilities being caused by the Veteran's service-connected left knee disability is at least in equipoise.  The VA examiner has stated that the Veteran's left knee disability has resulted in a reduction of his activities, which is supported by the Veteran's own statements, and therefore that any mechanical stress on the low back and the right knee would have been reduced as well.  The Veteran's treating providers have noted a relationship based in large part on the history provided by the Veteran.  The May 2017 Independent Medical Opinion cited to medical research and literature that suggests that a disability of one knee, such as the one the Veteran admittedly has, can result in increased mechanical pressures on the opposite knee and the low back.  Thus, the evidence is at least in equipoise and the benefit-of-the-doubt principle apples.  38 U.S.C.A. § 5107(b).  Service connection for both disabilities is granted.


ORDER

Entitlement to service connection for lumbar spine spondylosis is granted.

Entitlement to service connection for right knee osteoarthrtitis is granted.





______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


